Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election of species feline olfactory receptor comprising an amino acid sequence set forth in SEQ ID NO: 59 in the reply filed on 05/17/2021 is acknowledged. 
2. Claims 44-54, 59-63, and 65-72 are pending. Claims 44, 46-52, 54, 63, and 65-72 currently under consideration. Claims 45, 53, 59-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. 

Information Disclosure Statement
3. The information disclosure statement filed on 01/20/2021, 07/20/2020, and 01/02/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

4. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 44, 47-52, 63, and 65-72 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 44, 47-52, 63, and 65-72 are drawn to a method for identifying a compound capable of modifying palatability of a pet food product. The claims do not require that the feline olfactory receptors or feline olfactory receptor agonists possess any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims encompass a genus of feline olfactory receptors or feline olfactory receptor agonists without any structural features. The specification discloses a number of feline olfactory receptors, including OR5A1 (see Tables 3 and 5; Figs. 15-17). For elected feline olfactory receptor, OR5A1, four agonists, isovaleric acid, citral, amyl acetate, and β-ionone, are disclosed (Table 5; Figs. 15-17). However, such an instant disclosure is 
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
 feline olfactory receptors or feline olfactory receptor agonists, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of feline olfactory receptors or feline olfactory receptor agonists and thus the instantly claimed method using the same.  

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
6. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7. Claim 63 recites the limitation "wherein the feline catG7 (D1:105462554-105463512) olfactory receptor comprising an amino acid sequence described by SEQ ID NO: 59”. There is insufficient antecedent basis for this limitation in claim 47, from which claim 63 depends.
8. Claims 47-52, 54, 63, and 65 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 47 recites a step “detecting an interaction between the test agent and one or more amino acids of the feline olfactory receptor”.  The instant disclosure only discloses one type of interaction, binding. There is no unambiguous definition of the term “interaction” such that one skilled in the art would know what else, besides binding, is encompassed or excluded. Claims 48-54, 63, and 65 are rejected as dependent claims from claim 47.
50 value of no more than about 200 µM”, whereas the test agent has an Emax value of no less than about 2.0”. The language of “no more than about” or “no less than about” is ambiguous and renders the claims indefinite. It is suggested that “no more than about” or “no less than about” be amended to ““no more than” or “no less than”.
10. Claim 66 recites a limitation, “determining that the test agent is a compound capable of modifying palatability of a pet food product when the first activity is greater or lesser than the second activity”. It is unclear how a test agent can be identified as a compound capable of modifying palatability of a pet food product when the first activity is greater than the second activity, such as a test agent that does not bind and affect the activity of the feline olfactory receptor.  

Claim Objections
11. Claims 46, 54, and 69 are objected to because they recite non-elected subject matter (SEQ ID NOS). Appropriate correction is required.

Relevant Art
12. The following prior art made of record is related to Applicants’ disclosure:
Jaeger et al., A Mendelian Trait for Olfactory Sensitivity Affects Odor Experience and Food Selection. Current Biology 23 (16): 1601-1605, 2013. 

Conclusions
13. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      May 26, 2021